Sherwood, C. J.,
(dissenting). I do not concur in the opinion of my brethren in this case. There is more-than a question of practice involved. I think the defendants were entitled to their nonsuit when they asked it, if the trial was to go on, and, after the bill of particulars was furnished by the plaintiff, the case was not in readiness for the trial at the term when judgment was rendered. They were entitled to their 14 days' notice. This was their right, and it should have been allowed to them, to make preparation. I do not think there was any waiver in the case. The time which is allowed to a *577party to prepare for trial after the issue in the case is formed, under the rules and statutes, is essential, to ascertain the facts and secure a fair trial, and is not left to any discretion vested in the court, until after the regular notices have been properly given.